Appeal by the defendant from an order of the Supreme Court, Kings County (Chambers, J.), dated November 29, 2001, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the Supreme Court’s determination designating him a level three sex offender was supported by clear and convincing evidence, and therefore, should be not disturbed (see Correction Law § 168-n [3]; People v Cureton, 299 AD2d 532 [2002]; People v Bottisti, 285 AD2d 841 [2001]). Santucci, J.P., Florio, Krausman and Schmidt, JJ., concur.